Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS was filed 06/04/2022 contains prior art that necessitated the below rejections.
Applicant is advised that the Notice of Allowance mailed 04/13/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Status
	MPEP 1308 B III. - When an application is withdrawn from issue, either at the initiative of the applicant or by the Office, and the application contains an examiner’s amendment, the claims as amended by the examiner’s amendment are the claims subject to further examination. 
The claims in the Examiner’s Amendment in the Notice of Allowability mailed 04/13/2022 is as follows:
IN THE CLAIMS:
1)     Claim 9 is amended as follows:

The phrase “the first catalyst comprises a salt of magnesium or of a rare earth element.” is deleted and the following phrase is put in its place 
- - the first catalyst comprises a salt of magnesium or of a rare earth element; and further comprising steps (b) and (c) which are carried out after step (a): 
(b)	adding an auxiliary alcohol to the product mixture obtained in step (a), wherein a product mixture comprising the (meth)acrylic acid ester and a (meth)acrylic acid ester of the auxiliary alcohol is formed; and 
(c)	removing the (meth)acrylic acid ester of the auxiliary alcohol from the product mixture obtained in step (b). - - .

2)     Claim 20 is amended as follows:

The phrase “further comprising steps (b) and (c) which are carried out after step (a): 
(b)	adding an auxiliary alcohol to the product mixture obtained in step (a), wherein a product mixture comprising the (meth)acrylic acid ester and a (meth)acrylic acid ester of the auxiliary alcohol is formed; and 
(c)	removing the (meth)acrylic acid ester of the auxiliary alcohol from the product mixture obtained in step (b);” is deleted.

3)     Claim 27 is cancelled.

4)     Claim 28 is amended to depend from claim 26.
	Accordingly, claims 9-26 and 28 filed 02/13/2021 as amended above are pending. Claims 9-26 and 28 filed 02/13/2021 as amended above are under examination.

NOTE: The amendments to the Abstract and Specification in the Notice of Allowance mailed 04/13/2022 remain in effect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 12-16, 18-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘550 (JP2014-111550, published 06-2014. Cited in the IDS filed 06/04/2022 as reference B3. All references to reference 550 are made to an English language machine translation filed by applicant on 06/04/2022) in view of ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 550 are made to an English language machine translation filed by applicant on 06/04/2022) and as evidence by Kubala, 15 pages, published 2021. This rejection was necessitated by the IDS filed 06/04/2022.

Interpretation of Claims
	Claims 9-26 and 28 are examined as filed 02/13/2021 with the above amendments. 
Scope of the Prior Art
	550 teach a process for the preparation of a (meth)acrylic ester comprising the following steps (par. 26).

    PNG
    media_image1.png
    187
    1014
    media_image1.png
    Greyscale

Concerning the ester, 550 teach the immediately below ester (page 2 of original 550 reference). See next page.

    PNG
    media_image2.png
    184
    420
    media_image2.png
    Greyscale

Concerning Formula (I), 550 teach methacrylic anhydride (par. 26). 
Concerning the substrate, 550 teach the immediately below secondary alcohol (page 1 of original 550 reference). 

    PNG
    media_image3.png
    181
    298
    media_image3.png
    Greyscale

	Concerning the salt of magnesium, 550 teach magnesium oxide. Magnesium oxide is a salt of magnesium as evidence by Kubala 2021 (page 2 of 15). 
	Concerning adding an auxiliary alcohol to the product mixture obtained in step (a), wherein a product mixture comprising the (meth)acrylic acid ester and a (meth)acrylic acid ester of the auxiliary alcohol is formed, 550 teach adding an alcohol to decompose remaining anhydride (par. 12). 550 goes on to teach the corresponding (meth)acrylate is produced. 550 teach the purification of the (meth)acrylate (par. 12).
Concerning claim 12 and 13, 550 teach the catalyst at 1.0 mmol and the alcohol at 5.0mmol. This equates to 1/5 or 20 mol%. 550 goes on to teach ratios of the catalyst being 0.01 molar equivalent to 0.3 molar with respect to the alcohol (par. 11) 0.01 divided by 1 is 10 mol%. Additionally, 550 teach 0.001 to 0.5. (par. 11). 0.001 divided 1 is 0.1 mol%. These ratios overlap the current ranges.
Concerning claims 14 and 15, 550 teach the temperature of 70C (par. 26). This temperature overlaps the currently claimed ranges.
Concerning claim 16 and 26, the alcohol taught by 550 is at least a secondary alcohol with one hydroxyl group (page 1 of original 550 reference).
Concerning claim 18 and 19, 550 teach methacrylic anhydride at 7.5 mmol and the alcohol at 5.0 mmol (par. 26). This equates to 1.5:1. This ratio overlaps the currently claimed ranges.
  
Ascertaining the Difference
	550 does not teach the removal of the of the ester of the auxiliary alcohol from the product mixture by distillation. 550 does not teach the methanol auxiliary alcohol.

Secondary Reference
	Reference 018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). 018 teach the lower alcohol methanol (Example 1).
	018 goes on to teach an esterification of methacrylic anhydride with an alcohol (Example 1). The above teachings render 018 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the purification step taught by 550 with the esterification/distillation step taught by 018. The ordinary artisan would have done so to satisfy a need for a purification step taught by 550 (par. 12). In doing so the ordinary artisan would have arrived at the current invention of claim 9, 12-16, 18-26 and 28 with a reasonable expectation of success.
Concerning claim 20, 21, 22, 23 and 24, it would have been obvious to substitute the alcohol taught by 550 with methanol taught by 018 with a reasonable expectation of success. The ordinary artisan would have done so to satisfy a need of an alcohol.
Concerning the properties of the alcohol in current claims 20, 23-24 and 28, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963). 
Concerning the ranges of claim 12-15, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Claim(s) 9, 12-15, 17-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘100 (JP2014-98100, published 05-2014. Cited in the IDS filed 06/04/2022 as reference B2. All references to reference 100 are made to an English language machine translation filed by applicant on 06/04/2022) in view of ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 550 are made to an English language machine translation filed by applicant on 06/04/2022) and as evidence by Kubala, 15 pages, published 2021. This rejection necessitated by IDS filed 06/04/2022.

Interpretation of Claims
	Claims 9-26 and 28 are examined as filed 02/13/2021 with the above amendments. 
Scope of the Prior Art
100 teach a process for the preparation of a (meth)acrylic ester using an alcohol with more than one hydroxyl group comprising the following steps (synthesis example 1).

    PNG
    media_image4.png
    362
    1118
    media_image4.png
    Greyscale

Magnesium oxide is a salt of magnesium as evidence by Kubala 2021 (page 2 of 15).	
Concerning the temperatures of claims 14-15, 100 teach 80C. This temperature falls within the current ranges.

Ascertaining the Difference
	100 does not teach the production of the ester of the auxiliary alcohol and removal/distillation of the ester of the auxiliary alcohol from the product mixture. 100 does not teach the methanol auxiliary alcohol. 100 does not teach the ratios of catalyst or anhydride to the substrate.

Secondary Reference
	Reference 018 teach an esterification of excess methacrylic anhydride contained in a reaction product with methanol (Example 1). Reference 018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). 
	018 teach “since (meth)acrylic anhydride has high polmerizability, if unreacted (meth)acrylic anhydride is contained in the product of the target compound, the polymerization of the target compound easily progresses and the purity decreases” (page 1 of 11, 5th full paragraph).
The above teachings render 018 analogous art to the invention.
	

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the esterification/ester removal/distillation processes taught by 018 on the reaction product taught by 100. The ordinary artisan would have done so to prevent unnecessary polymerization (reference 018, page 1 of 11, 5th full paragraph). 
In doing so, the ordinary artisan would have arrived at current claims 9, 14-15, 17, 20-25 and 28. 
Concerning claims 12-13, the ordinary artisan performing routine experimentation with the catalyst and substrate, would have arrived at workable ranges. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A zero quantity of catalyst would not catalyze the reaction. Successively adding more catalyst to find the workable ranges is not out of the realm of abilities possessed by the ordinary artisan. 
Concerning the ranges of claim 14-15, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 20, 21, 22, 23, 24 and 28, the methanol taught by 018 reads on these claims.
Concerning claims 18-19, the ordinary artisan performing routine experimentation with the anhydride and substrate, would have arrived at workable ranges. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, a molar ratio of anhydride to alcohol groups are required to provide the product. Thus, the ordinary artisan would have arrived at the instant ratios.
	Concerning the properties of the alcohol in current claims 20, 23-24 and 28, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).

Claim(s) 9-15, 17-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘122 (KR101855122, published 06-2018. Cited in the IDS filed 06/04/2022 as reference B4. All references to reference 100 are made to an English language machine translation filed by applicant on 06/04/2022) in view of ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 550 are made to an English language machine translation filed by applicant on 06/04/2022). This rejection necessitated by IDS filed 06/04/2022.
Interpretation of Claims
	Claims 9-26 and 28 are examined as filed 02/13/2021 with the above amendments. 
Scope of the Prior Art
122 teach a process for the preparation of a (meth)acrylic ester comprising the following steps (par 53).

    PNG
    media_image5.png
    183
    1009
    media_image5.png
    Greyscale

The overall reaction is depicted below (ref. 122 original document page 10).

    PNG
    media_image6.png
    330
    983
    media_image6.png
    Greyscale

Concerning the secondary alcohol, the isosorbide is a secondary alcohol with two hydroxyl groups (claim 17).
Concerning claims 10-11, 122 teach Sc(Otf)3, which is scandium (III) trifluoromethane sulfonate (par. 53).
Concerning claims 12-13, 122 teach 26.6 mmol substrate to 0.266 mmol of catalyst. This equates to 1 mol%. This value overlaps the current ranges.
Concerning claim 14, 122 teach room temperature (par. 53). Room temperature falls within the claimed range.


Ascertaining the Difference
	122 does not teach the production of the ester of the auxiliary alcohol/methanol and removal/distillation of the ester of the auxiliary alcohol from the product mixture. 122 does not teach the methanol auxiliary alcohol. 122 does not teach the ratios of the anhydride to the substrate. 122 does not teach the temperatures in current claim 15.

Secondary Reference
	Reference 018 teach an esterification of excess methacrylic anhydride contained in a reaction product with methanol (Example 1). Reference 018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). 
	018 teach “since (meth)acrylic anhydride has high polmerizability, if unreacted (meth)acrylic anhydride is contained in the product of the target compound, the polymerization of the target compound easily progresses and the purity decreases” (page 1 of 11, 5th full paragraph).
The above teachings render 018 analogous art to the invention.
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the esterification/ester removal processes taught by 018 on the reaction product taught by 122. The ordinary artisan would have done so to prevent unnecessary polymerization (reference 018, page 1 of 11, 5th full paragraph). 
In doing so, the ordinary artisan would have arrived at current claims 9-14, 17, 21-22 and 25. 
Concerning the ranges of claim 14, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the temperature ranges of claim 14-15, the ordinary artisan would have applied different temperatures to the reaction to find the workable ranges of temperatures. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Concerning claim 20, 21, 22, 23, 24 and 28, the methanol taught by 018 reads on these claims.
Concerning claims 18-19, the ordinary artisan performing routine experimentation with the anhydride and substrate, would have arrived at workable ranges. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, due to the diol requiring at least two anhydrides. This would require a ratio of anhydride to substrate to be 2:1. This ratio overlaps the current ratio. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
Moreover, a molar ratio of anhydride to alcohol groups are required to provide the product. Thus, the ordinary artisan would have arrived at the instant ratios.
Concerning the properties of the alcohol in current claims 20, 23-24 and 28, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).

Double Patenting
Claims 9-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-28 of copending Application No. 17/750,273 (reference 273). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 
273 claims the following: See the following page.

    PNG
    media_image7.png
    548
    753
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    224
    755
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    67
    760
    media_image9.png
    Greyscale

	The 120C and 105 Pa temperature/pressure ranges overlap/anticipate the currently claimed ranges of 150C/105 Pa.
273 does not claim the limitation of not more 150C.
However, MPEP 2144.05 I. recites: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 9-26 and 28 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628